Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2022 on the grounds that Species A1 is analogous to Species A2.  Examiner is persuaded and will therefore consider the subject matter of Figs. 1 and 4 provided in claims 1-5, 11-15 and 19-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mems-based airflow system having a vibrating fan element arrangement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 7,972,124).
Claim 1:  Hirata discloses a system (Figs. 1-4) comprising an orifice plate (Fig. 1, 12) having at least one orifice (12a) therein; a fan element (2) configured to undergo vibrational motion to drive a fluid through the at least one orifice (see Fig. 4); and at least one channel (11b), the fluid being drawn through the at least one channel in response to the fluid being driven through the at least one orifice (see Fig. 4B).
Claim 2:  Hirata further discloses that the vibrational motion driving the fluid through the orifices provides a low pressure region proximate to the orifice plate (as can be appreciated from Fig. 4B, as element 2 moves downward, a local low pressure will be present at orifice 12a), the fluid being drawn through the at least one channel in response to the low pressure region being formed (Fig. 4B).
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanden Brande (US 6,612,816).
Claim 1:  Vanden Brande discloses a system (see Figs. 1 and 9) comprising an orifice plate (Fig. 1, 1) having at least one orifice (3) therein; a fan element (7) configured to undergo vibrational motion to drive a fluid through the at least one orifice (see Figs. 1, 4); and at least one channel (Fig. 1, note channel from 2 to 3 bordered by 
Claim 3:  Vanden Brande further discloses a support structure (Fig. 9, note 23), the fan element including a plurality of edges (Fig. 9), at least one of the plurality of edges being anchored to the support structure (note edge of 7 anchored to 23) such that an edge of the plurality of edges is free to vibrate (Fig. 9).
Claim 4:  Vanden Brande further discloses a border of the channel is defined by the fan element (Fig. 9, note channel between 7 and 9), wherein the orifice plate is proximate to the edge (Fig. 1, note lower fan elements proximate to 3).
Claim 5:  Vanden Brande further discloses that the fluid flows substantially parallel to a surface of the fan element (Fig. 9, note parallel air flow arrows to element 6/7).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Dusseau (US20170276149).
Claim 11:  Dusseau discloses a system comprising a plurality of cells (Figs. 2-3, note multiple cells for plural elements 124 or 220), each of the plurality of cells including an orifice plate (note adjoining plate portion 116/112 associated with each element 124 or adjoining plate portion 216/212 associated with each element 220), a fan element (124 or 220) and at least one channel (note channel around 124 or 220), the orifice plate having at least one orifice therein (note orifice formed at end of each plate portion 116/112 or 216/212), the fan element being configured to undergo vibrational motion to drive a fluid through the at least one orifice (Fig. 2), 20the fluid being drawn through the at 
Claim 12:  Dusseau further discloses that the vibrational motion driving the fluid through the orifices provides a low pressure region proximate to the orifice plate, the fluid being drawn 25through the at least one channel in response to the low pressure region being formed (as can be appreciated from Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusseau (US20170276149) in view of Vanden Brande (US 6,612,816).
Claim 13:  Dusseau discloses the previous limitations.  Dusseau further discloses that the fan element including a plurality of edges (note end edges of 124/220) such that an edge of the plurality of edges is free to vibrate (see Figs. 2-3) but is silent about a support structure and at least one of the plurality of edges being anchored to the support structure.  However, Vanden Brande teaches a fan element (Fig. 9) which includes a support structure (23) and at least one of the plurality of edges being anchored to the support structure (note edge of 6/7 anchored to 23) such that an edge of the plurality of edges is free to vibrate (Fig. 9).  It would have been obvious before the 
Claim 14:  Dusseau and Vanden Brande teach the previous limitations.  Dusseau further discloses that a border of the channel is defined by the fan element (see Figs. 2-3), wherein the orifice plate is proximate to the edge (Figs. 2-3).  
Claim 15:  Dusseau and Vanden Brande teach the previous limitations.  Dusseau further discloses that the fluid flows substantially parallel to a surface of the fan element (see Figs. 2-3).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 7,972,124) in view of Yamada (US 4,780,062).
Claim 19:  Hirata discloses a method (Figs. 1-4) comprising driving a fan element (2) to undergo vibrational motion to drive a fluid through at least one orifice of an orifice plate (see Fig. 4), the fluid being drawn through at least one channel (11b) in response to the fluid being driven through the at least one orifice (see Fig. 4B).  Hirata is silent about utilizing feedback to control a frequency of the vibrational motion.  However, it is well known to utilize feedback to control a frequency of the vibrational motion as taught by Yamada (see Abstract, Fig. 2, note feedback control).  It would have been obvious before the effective filing date of the invention to include the feedback arrangement of Yamada into the apparatus of Hirata to provide better fan efficiency and reduce energy losses (see col. 1, lines 50-53).
Claim 20:  Hirata and Yamada teach the previous limitations.  Yamada further discloses the driving the fluid through the orifices provides a low pressure region 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746